Citation Nr: 1809590	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-27 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for tension headaches 

2. Entitlement to service connection for neck pain. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1983 to October 1998.
These matters come before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge who is rending the determination for these claims.


FINDINGS OF FACT

1. Headaches did not have their onset in service, are not otherwise related to service or caused or aggravated by his service-connected hypertension, and are contemplated by the service-connected chronic fatigue syndrome. 

2. There is no competent evidence of a current neck disability, and neck pain has been attributed to the service-connected chronic fatigue syndrome.


CONCLUSIONS OF LAW

1. The criteria for a separate award of service connection for tension headaches, to include secondary to service-connected hypertension, have not been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 4.14 (2017).

2. The criteria for a separate award of service connection for neck pain have not been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 4.14 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service connection

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. 38 C.F.R. § 4.14 (2017). Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. Id. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). Layno v. Brown, 6 Vet. App. 465, 469 (1994). In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Here based on a review of the record, the Board finds that the preponderance of evidence weighs against the Veteran's claims of entitlement to service connection for tension headaches as a separate disability and entitlement to service connection for neck pain as a separate disability. The Board will address each disability separately. 


II.a. Headaches

The Board notes that the focus of the Veteran's contentions for service connection for his tension headaches is on a secondary basis to his service-connected hypertension.

The Veteran has a current disability of tension headaches diagnosed in October 2012 and symptomology even prior to this time. In his application for benefits, submitted in March 2012, he alleged the onset of his headaches as being in February 2010. The Veteran claims that his headaches are due to 20 years of uncontrolled hypertension. The Veteran has been service connected for hypertension since October 1999. The Veteran was provided an October 2012 VA examination at which the examiner opined that there was no medical literature to support that the Veteran's tension headaches were secondary to his hypertension. Although the Veteran's recent VA treatment records in 2015 and 2016 attribute his headaches directly to hypertension, the Board finds the VA examination more probative to his claim, as it is based on a full examination with objective findings and a review of medical literature, and it is unclear whether the VA treatment records are only reporting subjective statements from the Veteran. See LeShore v. Brown, 8 Vet. App. 406 (1995) (mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.)

Also, the Board finds it very probative that the Veteran's tension headaches have been attributed to his now service-connected chronic fatigue syndrome. At the Veteran's May 2014, April 2015, November 2015, and July 2017 VA exams for chronic fatigue syndrome, all the examiners designated the Veteran's tension headaches as a symptom of his chronic fatigue syndrome. Some of the exams noted the Veteran's frequency, pressure or tension of his headaches in describing the symptomology connected to his now diagnosed chronic fatigue syndrome. As these are the same symptoms that are used to describe the Veteran's tension headaches, the Board finds that the Veteran's headaches have already been attributed to a service-connected disability and it would be pyramiding to attribute them to a separate disability. 38 C.F.R. § 4.14 (2017). Therefore, as the Veteran is already being compensated for the symptomology of his headaches, service connection for headaches cannot be granted as a separate disability. 

The Veteran also discussed in an October 2017 statement in support of his claim following his videoconference hearing, that he believed his headaches may be connected to a trapezius strain injury during active duty service. However, as stated above as the Veteran is already being compensated for his headaches.  Additionally, there is no competent evidence that headaches are attributable to the in-service trapezius strain in service.

The Veteran is competent to report readily observable symptoms such as headaches. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). However, the "Board is not required to accept all lay statements as definitive proof." King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). Also, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the question of whether the Veteran's tension headaches were caused or aggravated by his hypertension or service falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). Therefore, the Board finds the objective medical evidence more probative to this claim than the Veteran's lay statements. 

As such, the preponderance of the evidence is against granting the claim for service connection for tension headaches, the claim is denied. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.b. Neck pain

The Board notes that the Veteran's contentions for service connection for neck pain are based on multiple causes. He has attributed it to the trapezius strain he had in service, to steroid injections he received in service, and to his low back disability.

The Veteran underwent a VA examination in October 2012, where the examiner specifically examined the Veteran's neck to determine if there was a current disability. X-rays of the cervical spine were negative. Following physical examination, the examiner determined that there was no pathological diagnosis for the neck pain. While that examination was in 2012, there is still no competent evidence of a neck or cervical spine disability in the Veteran's claims file. The Veteran has undergone multiple examinations in connection with his service-connected chronic fatigue syndrome, and each time, the examiner has noted musculoskeletal pain as being related to chronic fatigue syndrome. In two of the examinations, dated October 2012 and July 2017, the examiner made a specific notation of neck pain being a symptom of chronic fatigue syndrome. 

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a separate neck or cervical spine disability upon which to base an award of service connection for such disability. He was examined in October 2012 and found not to have a current disability, and two examiners have specifically noted that neck pain is related to chronic fatigue syndrome. Therefore, as the Veteran is already being compensated for the symptomology of his neck pain, service connection would not be able to be granted as a separate disability. However, again, the preponderance of the evidence is against a finding that there is a current, separate neck or cervical spine disability.

The Veteran is competent to report readily observable symptoms such as neck pain. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). However, the "Board is not required to accept all lay statements as definitive proof." King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). Also, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the question of whether the Veteran has a current disability manifested by neck pain falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). Therefore, the Board finds the objective medical evidence more probative to this claim than the Veteran's lay statements. 

As such, the preponderance of the evidence is against granting the claim for service connection for neck pain, the claim is denied. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tension headaches, to include secondary to service-connected hypertension, is denied.

Entitlement to service connection for neck pain is denied.




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


